Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: the user interface unit, the data access unit, and the data storage unit recited in Claims 16-22.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the Specification (e.g. the processor recited in paragraph [0096] of the present Specification) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 16-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Claims 16-32 are within the four statutory categories.  Claims 16-22 and 32 are drawn to a device for identifying similar data, which is within the four statutory categories (i.e. a machine).   Claims 23-31 are drawn to a non-transitory medium for identifying similar data which is within the four statutory categories (i.e. manufacture).
Claim 16 recites: enabling a user to search for a similar case based on user health data, accessing the user health data, storing and updating the user health data, normalizing and classifying the user health data into a plurality of groups according to a length of time window, and generating a plurality of models for the plurality of groups, wherein the groups correspond to different time periods.  
The limitations of normalizing and classifying the user health data and generating the plurality of models, given the broadest reasonable interpretation, cover the abstract idea of a mental process because it recites a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case a human is eminently capable of normalizing data and constructing a model for said data in their mind 
Furthermore, the limitation of normalizing and classifying the user health data and generating the plurality of models, given the broadest reasonable interpretation, may also cover the abstract idea of a mathematical concept because it recites mathematical relationships, formulas, equations, and/or mathematical calculations (i.e. normalizing data, determining a model (i.e. a formula) suitable for processing the data).
Any limitations not identified above as part of the aforementioned abstract ideas are deemed “additional elements,” and will be discussed in further detail below.
Furthermore, the abstract idea for Claims 23-31 is identical as the abstract idea for Claims 16-22 and 32, because Claim 23 is identical to Claim 16 except that Claim 23 is directed towards a non-transitory computer-readable medium, whereas Claim 16 is directed towards a device, and further Claim 23 does not require the search and data access/storage functionalities recited in Claim 16.
Dependent Claims 17-22 and 24-32 include other limitations, for example Claims 17 and 24 recite extracting data from the model and clustering the extracted data, Claims 18 and 26 recite extracting data from the model and clustering the extracted data, and predicting similarity between the user health data and the data contained in the cluster, Claims 19 and 27 recites classifying the normalized data according to a length of time window, and vectorizing the classified data, Claims 20 and 28 recite utilizing a log transformation or square root transformation to normalize the data if the data is not a normal distribution, Claims 21 and 29 recite particular techniques for reducing  dimension of the user health data, and applying the techniques to the model, Claims 22 and 30 recite particular types of clustering techniques, and Claim 25 recites applying personal user data to the model, but these only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract idea as independent Claims 16 and 23.
Furthermore, Claims 16-30 are not integrated into a practical application because the additional elements (i.e. the limitations not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitation of the structural elements (e.g. the processor) and utilizing the structural elements to perform the aforementioned functions, which amounts to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0095]-[0096] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the recitation of utilizing electronic user health data, which amounts to limiting the abstract idea to the field of healthcare/the environment of computers, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of accessing the stored user health data, which amounts to mere data gathering, and/or the recitation of accessing the user health data from a health data provider, which amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g).
Additionally, dependent Claims 17-22 and 24-32 include other limitations, but these limitations also amount to no more than generally linking the abstract idea to a particular technological environment or field of use (e.g. the recitation of personal data recited in Claim 25), adding insignificant extra-solution activity to the abstract idea (e.g. the extraction of data recited in dependent Claims 17-18, 24, and 26), and/or an insignificant application (i.e. the display of the results of the analysis recited in dependent Claims 31-32), and hence also do not integrate the aforementioned abstract idea into a practical application.
Furthermore, the Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea) amount to no more than limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0095]-[0096] of the Specification discloses that the additional elements (i.e. any computer structure necessary to perform the model generation) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions (i.e. storing data, accessing data, enabling the search for data) that are well-understood, routine, and conventional activities previously known to the pertinent industry (i.e. healthcare);
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current invention merely recites the storing of user health data on a database and/or electronic memory;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing user health data in a database and/or electronic memory, and accessing the user health data from storage in order to enable the generation of the model;
Performing repetitive calculations, e.g. see Parker v. Flook, and/or Bancorp Services v. Sun Life – similarly, the current invention performs basic calculations (i.e. “preprocessing” the data by normalizing it) and does not impose meaningful limits on the scope of the claims;
Dependent Claims 17-22 and 24-32 include other limitations, but none of these functions are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims similarly represent no more than performing repetitive calculations (e.g. the particular mathematical operations (i.e. clustering, log transformation, etc.)) recited in dependent Claims 17-22, 24, and 26-32).
Thus, taken alone, the additional elements do not amount to “significantly more” than the above-identified abstract idea.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or 
Therefore, whether taken individually or as an ordered combination, Claims 16-30 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Frielinghaus (Pub. No. US 2007/0156453) in view of Jain (Pub. No. US 2012/0130196).

Regarding Claim 16, Frielinghaus discloses the following:  A device comprising:
an user interface unit that provide an user interface for allowing an user to search for a similar case based on a personal health data of the user (The system includes a mechanism to receive user input into a computer, e.g. see paragraph [0052], wherein the input comprises patient data that is analyzed ; 
a data access unit that access health data from a health data provider (The system includes a mechanism for searching and extracting (i.e. accessing) similar patient data (i.e. health data) from a database (i.e. a health data provider), e.g. see paragraphs [0053]-[0054].); and
a data storage unit that store the personal health data of the user (The system includes at least one database that stores patient data, e.g. see paragraphs [0053]-[0054].) and updating a database with the personal health data of the user (The system updates the database, e.g. see paragraph [0049].).
But Frielinghaus does not explicitly teach the following:
(A)	a processor that preprocesses the health data from the health data provider, by normalizing the health data and classifying the normalized health data into a plurality of data groups according to a length of a time window, and generates a plurality of learning models on the plurality of data groups, 
(B)	wherein the plurality of learning models corresponds to the plurality of data groups, respectively, and 
(C)	wherein health data included in a first data group from among the plurality of data groups is based on a first time period; and
(D)	wherein health data included in a second data group from among the plurality of data groups is based on a second time period different from the first time period.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify Frielinghaus to incorporate normalizing the data and generating the models corresponding to different time periods as taught by Jain in order to ensure that the analysis is accurate, by ensuring that the data processed is suitable for the type of analysis being conducted, e.g. see Jain paragraph [0077], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 23
A non-transitory computer-readable medium including a program code (The system may be embodied as program code to be executed by a processor, e.g. see paragraphs [0025]-[0026] and [0057].)
But Frielinghaus does not explicitly teach the following:  wherein the program code, when executed by a processor, causes the processor to:
(A)	preprocess health data received from a database, including normalizing the health data, and classifying the normalized health data into a plurality of data groups according to a length of a time window; 
(B)	generate a plurality of learning models on the plurality of data groups, the plurality of learning models corresponding to the plurality of data groups, respectively; and
(C)	wherein health data included in a first data group from among the plurality of data groups is based on a first time period; and
(D)	wherein health data included in a second data group from among the plurality of data groups is based on a second time period different from the first time period
(A)-(D)	Jain teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to gather patient health data, for example patient baseline activity level, over a plurality of different time periods (i.e. according to a length of time window), e.g. see paragraphs [0021], [0074], [0079], and [0131], wherein the gathered data is then analyzed and normalized, e.g. see paragraphs [0082]-[0087].  Additionally, the analysis generates models of various types utilizing the data over the time periods, e.g. see paragraphs [0083]-[0087] and [0131] – that is, the generated models “correspond” to the length of the time 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify Frielinghaus to incorporate normalizing the data and generating the models corresponding to the time window as taught by Jain in order to ensure that the analysis is accurate, by ensuring that the data processed is suitable for the type of analysis being conducted, e.g. see Jain paragraph [0077], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frielinghaus and Jain in view of Selvaraj (Pub. No. US 2015/0164411), further in view of Friedlander (Pub. No. US 2008/0082356).
Regarding Claims 17 and 24, the combination of Frielinghaus and Jain teaches the limitations of Claim 16 and 23, but does not explicitly teach the following: The device/computer-readable medium of claim 16/23
(A)	wherein the processor extracts features of the health data from the preprocessed health data and the plurality of learning models;
(B)	wherein the processor performs grouping by each of the extracted features.
(A)	Selvaraj teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to include a preprocessing module that normalizes data (i.e. preprocessed health data), e.g. see paragraphs [0034] and [0041], and further includes a feature extraction module that extracts features from the preprocessed data, e.g. see paragraphs [0034] and [0044].  Additionally, the system includes an epoch classification module that utilizes a machine learning model to classify each epoch with absence/presence of apnea/hypopnea events (i.e. features), e.g. see paragraphs [0034] and [0049]-[0051] – that is, the “feature” of apena/hypopnea events is determined from (i.e. extracted from) the machine learning model.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Frielinghaus and Jain to incorporate the feature extraction operations as taught by Selvaraj in order to categorize the patient, e.g. see Selvaraj paragraph [0034], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results
(B)	Friedlander teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to extract useful information (i.e. features) from a feature database, wherein the system subsequently clusters (i.e. groups) records based on similar attributes, e.g. see paragraphs [0036]-[0040], Fig. 3, to select a suitable cohort for a patient that is repeatable and minimizes human bias.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Frielinghaus and Jain to incorporate the clustering of extracted features as taught by Friedlander in order to select a suitable cohort for a .

Claims 18 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frielinghaus and Jain in view of Friedlander.

Regarding Claims 18 and 26, the combination of Frielinghaus and Jain teaches the limitations of Claims 16 and 23, and further teaches the following: : The device/computer-readable medium of claim 16/23
wherein the processor converts the query data by applying the personal health data of the user to the plurality of learning models (The system may apply actual patient data (i.e. personal health data of the user) to the models, for example using actual measurements in a predictive model to calculate a physiological state, e.g. see Jain paragraph [0085].).
But the combination of Frielinghaus and Jain does not explicitly teach the following:
(A)	wherein the processor selects a corresponding cluster from clusters obtained by performing grouping by each of the features of the health data extracted from preprocessed the health data and the plurality of learning models using the converted query data, and
(B)	the processor predicts similarity between the personal health data of the user and the health data corresponding to the selected cluster.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Frielinghaus and Jain to incorporate the clustering of extracted features as taught by Friedlander in order to select a suitable cohort for a patient that is repeatable and minimizes human bias, e.g. see Friedlander paragraph [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 25, the combination of Frielinghaus and Jain teaches the limitations of Claim 23, and further teaches the following: The computer-readable medium of claim 23, wherein the program code, when executed by the processor, further causes the processor to:
apply the personal health data of the user to the plurality of learning models (The system may apply actual patient data (i.e. personal health data of the user) to the models, for example using actual measurements in a predictive model to calculate a physiological state, e.g. see Jain paragraph [0085].).
But the combination of Frielinghaus and Jain does not explicitly teach the following:
(A)	wherein the processor further extracts converted query data by applying the personal health data of the user to the plurality of learning models.
(A)	Friedlander teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to extract useful information (i.e. query data) from a feature database, e.g. see paragraphs [0036]-[0040], Fig. 3, to select a suitable cohort for a patient that is repeatable and minimizes human bias.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Frielinghaus and Jain to incorporate the clustering of extracted features as taught by Friedlander in order to select a suitable cohort for a patient that is repeatable and minimizes human bias, e.g. see Friedlander paragraph [0031], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 19 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frielinghaus and Jain in view of Rangadass (Pub. No. US 2013/0054272).
Regarding Claims 19 and 27, the combination of Frielinghaus and Jain teaches the limitations of Claims 16 and 23, and further teaches the following: The device/computer-readable medium of claim 16/23, further comprising:
normalizing the health data, the personal health data of the user, or a combination thereof (The system normalizes the patient data, e.g. see Jain paragraphs [0082]-[0087].), 
classifying the normalized health data and personal health data according to the length of the time window (The normalized data is grouped according to a ,
But the combination of Frielinghaus and Jain does not explicitly teach the following:
(A)	vectorizing the classified health data and personal health data.
(A)	Rangadass teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to extract vectors for medical data for a particular period of time (i.e. a length of time window) and to generate a healthcare signature comprising a plurality of vectors, e.g. see paragraphs [0020]-[0021] and [0042]-[0043], to identify health trends.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify Frielinghaus and Jain to incorporate the time period and vectorization limitations as taught by Rangadass in order to identify health trends, e.g. see Rangadass paragraph [0043], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frielinghaus, Jain, and Rangadass in view of Wu (Pub. No. US 2009/0123930).
Regarding Claim 20, the combination of Frielinghaus, Jain, and Rangadass teaches the limitations of Claim 19, but does not explicitly teach the following:
(A)	The device of claim 19, wherein the normalizing comprises making the health data and the personal health data of the user follow a normal distribution through log transformation or square root transformation in a case where the health data and the personal health data of the user do not follow the normal distribution and 
(B)	rescaling z-score for the health data and the personal health data of the user which follow the normal distribution to a value of from 0 to 1.
(A)-(B)	Wu teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to normalize health data by performing a root-mean-square  transformation on the data, and then calculating z-scores for the data, e.g. see paragraphs [0128].  Furthermore, the system then calculates z-score quantiles for the z-scores (i.e. rescales the z-scores) that range between 0 and 1, e.g. see paragraph [0129], to determine the similarity of data elements by performing a clustering analysis utilizing the z-quantiles.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Frielinghaus, Jain, and Rangadass to incorporate the square root transformation and z-score rescaling operations as taught by Wu in order to determine the similarity of data elements by performing a clustering analysis utilizing the z-quantiles, e.g. see Wu paragraph [0130], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 21 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frielinghaus and Jain in view of Borozan (Pub. No. US 2006/0177837).
Regarding Claims 21 and 29, the combination of Frielinghaus and Jain teaches the limitations of Claims 16 and 23
(A)	The device/computer-readable medium of claim 16/23, wherein each of the learning models establishes the learning model for reducing a dimension of the preprocessed health data, wherein a technique for reducing a health data dimension, such as deep network learning or principal component analysis (PCA), is applied to the corresponding learning model.
(A)	Borozan teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to utilize Principal Component Analysis (PCA) in structuring data according to similarities between objects, e.g. see paragraphs [0238]-[0239] and [0244], to reduce the dimensionality of the data by transforming the data to a new set of variables that summarize the features of the data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Frielinghaus and Jain to incorporate the principal component analysis as taught by Borozan in order to reduce the dimensionality of the data by transforming the data to a new set of variables that summarize the features of the data, e.g. see Borozan paragraphs [0238]-[0239], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frielinghaus, Jain, and Borozan in view of Bergfalk (Pub. No. US 2005/0245790).
Regarding Claim 22, the combination of Frielinghaus, Jain, and Borozan teaches the limitations of Claim 21
(A)	The device of claim 21, wherein the processor stores the health data for a corresponding cluster by grouping by each of the extracted features for the corresponding learning model, wherein the grouping is performed through lattice-based grouping or cube-type grouping.
(A)	Bergfalk teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to utilize clustering of similar data to train an artificial neural network (i.e. a learning model), e.g. see paragraph [0030], and further to arrange the nodes of the clusters in a hexagonal or a square lattice, e.g. see paragraph [0031], to distinguish between different patterns in the evaluated data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Frielinghaus, Jain, and Borozan to incorporate the lattice grouping as taught by Bergfalk in order to distinguish between different patterns in the evaluated data, e.g. see Bergfalk paragraph [0027], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frielinghaus and Jain in view of Wu.
Regarding Claim 28, the combination of Frielinghaus and Jain teaches the limitations of Claim 23, but does not explicitly teach the following:  The computer-readable medium of claim 23, wherein normalizing the health data comprises;
(A)	making the health data and the personal health data of the user follow a normal distribution through log transformation or square root transformation in a case where the health data and the personal health data of the user do not follow the normal distribution and 
(B)	rescaling z-score for the health data and the personal health data of the user which follow the normal distribution to a value of from 0 to 1.
(A)-(B)	Wu teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to normalize health data by performing a root-mean-square  transformation on the data, and then calculating z-scores for the data, e.g. see paragraphs [0128].  Furthermore, the system then calculates z-score quantiles for the z-scores (i.e. rescales the z-scores) that range between 0 and 1, e.g. see paragraph [0129], to determine the similarity of data elements by performing a clustering analysis utilizing the z-quantiles.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Frielinhaus, Jain, and Paterson to incorporate the square root transformation and z-score rescaling operations as taught by Wu in order to determine the similarity of data elements by performing a clustering analysis utilizing the z-quantiles, e.g. see Wu paragraph [0130], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frielinghaus, Jain, Selvaraj, and Friedlander in view of Bergfalk.
Regarding Claim 30, the combination of Frielinghaus, Jain, Selvaraj, and Friedlander teaches the limitations of Claim 24
(A)	The computer-readable medium of claim 24, wherein performing clustering comprises storing the health data for a corresponding cluster by grouping by each of the extracted features for the corresponding learning model, wherein the grouping is performed through lattice-based grouping or cube-type grouping.
(A)	Bergfalk teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to utilize clustering of similar data to train an artificial neural network (i.e. a learning model), e.g. see paragraph [0030], and further to arrange the nodes of the clusters in a hexagonal or a square lattice, e.g. see paragraph [0031], to distinguish between different patterns in the evaluated data.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Frielinghaus, Jain, Selvaraj, and Friedlander to incorporate the lattice grouping as taught by Bergfalk in order to distinguish between different patterns in the evaluated data, e.g. see Bergfalk paragraph [0027], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Claims 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Frielinghaus, Jain, and Friedlander in view of Gillam (Pub. No. US 2012/0166208).

Regarding Claims 31-32, the combination of Frielinghaus, Jain, and Friedlander teaches the limitations of Claims 18 and 26, but does not explicitly teach the following: : The computer-readable medium/device of claim 26/18, wherein the program code, when executed by the processor, further causes the processor to
(A)	provide, to the user, health data having a highest predicted similarity to the personal health data of the user.
(A)	Gillam teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to search a database for patients similar to a particular patient (i.e. the user), and to display patient data that has the highest relative similarity to the particular patient, e.g. see paragraphs [0039] and [0042], Figs. 10, 12, to verify a clinician’s recommendation for the patient or suggest an alternative disposition. 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art to modify the combination of Frielinghaus, Jain, and Friedlander to incorporate displaying the most similar data as taught by Gillam in order to verify a clinician’s recommendation for the patient or suggest an alternative disposition, e.g. see Gillam paragraph [0011], and because doing so could be readily and easily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Response to Arguments
Applicant’s arguments, see Remarks, filed December 1, 2020, with respect to the rejections of Claims 16-32 under 35 U.S.C. 101 have been fully considered but are not persuasive.  
Applicant alleges that present invention is patent eligible because it includes additional elements that amount to significantly more than the abstract idea, e.g. see pg. 6 of Remarks – Examiner disagrees.

Applicant further alleges that enabling a patient to search for a “patient like me,” as recited in paragraph [0005] of the present Specification, integrates the abstract idea into a practical application, e.g. see pg. 6 of Remarks – Examiner disagrees.
Examiner first notes that Applicant has described a function of the system (i.e. allowing a user to search for health data of persons having the same disease as the user), rather than, for example an improvement to an existing and/or conventional system.  However, even assuming that the aforementioned language comprises an improvement in the field of grouping/classifying patients, this represents an improvement to the abstract idea (i.e. the mental process of grouping/classifying similar patients) rather than an improvement to the functioning of the computer itself and/or an improvement to another technology or technical field.
For the aforementioned reasons, Claims 16-32 are rejected under 35 U.S.C. 101.

Applicant’s arguments, see Remarks, filed December 1, 2020, with respect to the rejections of Claims 16-32 under 35 U.S.C. 103 have been fully considered but are not persuasive.

As shown above, in response to the present amendments that explicitly claim that the data groups correspond to a length of time window, wherein the data groups are based on a first and second time period, wherein the first and second time periods are different from one another, Examiner now cites paragraphs [0083] and [0131] of Jain, which state the following:

[0083]	In particular embodiments, analysis system 180 may generate models based on one or more data streams…For example, a model may be data set, function, algorithm, differential equation, chart, table, decision tree, binary decision diagram, simulation, another suitable model, or two or more such models.

[0131]	A typical diagnostic test involves generating at least two data sets, wherein each set is collected from the user during different time periods...Analysis system 180 may then create a model of the user’s myopathy with respect to activity level and range of motion, such as a graph for chart of activity level or range of motion over time.

That is, the term “a model” in Jain may be utilized to describe “two or more models,” as taught by paragraph [0083], and further the analysis system creates “a model” (i.e. two or more models) based on at least two different data sets for different time periods, as taught by paragraph [0131].
Hence Jain is not deficient to teach the aforementioned limitations.
Claims 16-32 are rejected under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658.  The examiner can normally be reached on Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”







January 29, 2021